   Case 1:21-cr-00487-RBK Document 5 Filed 06/23/21 Page 1 of 1 PageID: 32




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY



CAMDEN                                     MAGISTRATE JUDGE SHARON A. KING

Court Reporter: Zoom                       June 23, 2021

Title of Case:                             CR. No. 21-487(RBK)
UNITED STATES OF AMERICA
               V.

JOSEPH GEROMINI
         DEFENDANT PRESENT

Appearances:
Eric Boden, AUSA for Government.
Phillip Kirshner, Esquire for Defendant.
Wayne Webb, Pretrial Services

Nature of Proceedings:             INITIAL APPEARANCE/ARRAIGNMENT
Deft informed of rights and penalties and charges.
Counsel waives formal reading of the indictment
PLEA: NOT GUILTY TO ALL COUNTS
All parties consent to bail pending trial
Bail set at $100,000.00 Unsecured with special conditions
Order setting conditions of release filed.



                                             s/ Marnie Maccariella
                                             Deputy Clerk

Time Commenced: 2:10 pm           Time Adjourned: 2:20 pm        Total Time: 10 Minutes
